Matter of Damone H., Jr. (Damone H., Sr.) (2017 NY Slip Op 09022)





Matter of Damone H., Jr. (Damone H., Sr.)


2017 NY Slip Op 09022


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1392 CAF 15-01879

[*1]IN THE MATTER OF DAMONE H., JR. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; DAMONE H., SR., RESPONDENT-APPELLANT. (APPEAL NO. 1.)


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.
ELISABETH M. COLUCCI, BUFFALO, FOR PETITIONER-RESPONDENT.
DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL). 

	Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered May 8, 2015 in a proceeding pursuant to Family Court Act article 10. The order determined that respondent had neglected the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Lisa E.  [appeal No. 1], 207 AD2d 983, 983 [4th Dept 1994]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court